



COURT
    OF APPEAL FOR ONTARIO

CITATION: Segura Mosquera v. Ottawa Public
    Library, 2021 ONCA 275

DATE: 20210428

DOCKET: C67308

Huscroft, Nordheimer and Harvison
    Young JJ.A.

BETWEEN

Gladys
    M. Segura Mosquera

Appellant

and

Ottawa
    Public Library

Respondent

Gladys M. Segura Mosquera, in person

Stuart J. Huxley, for the respondent

Heard: April 26, 2021 by video
    conference

REASONS FOR DECISION

[1]

Ms. Segura Mosquera appeals from the order of
    Parfett J. of the Superior Court of Justice dated July 2, 2019 that dismissed
    her application for directions along with other interlocutory and injunctive
    relief. The appellant had brought a Notice of Application seeking directions and
    relief respecting a proposed class action that had yet to be commenced.

[2]

A preliminary jurisdiction issue arose. After
    hearing submissions from the parties, we quashed the appeal for lack of
    jurisdiction, with reasons to follow. We now provide our reasons.

[3]

This court has jurisdiction to hear appeals from
    final orders of the Superior Court of Justice, with certain exceptions,
    pursuant to s. 6(1)(b) of the
Courts of Justice Act
, R.S.O. 1990, c.
    C.43.

[4]

The order in issue here is not a final order. It
    did not dispose of a proceeding nor did it finally determine an issue in a
    proceeding:
Ball v. Donais
(1993), 13 O.R. (3d) 322 (C.A.). The order
    simply dismissed the appellants request for directions and other relief under
    r. 37.17 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 in
    advance of commencing a proceeding. The appellant submits that this is a mere technicality,
    but it is not. It goes to the central issue whether this court has jurisdiction
    to hear the matter. We do not.

[5]

Consequently, the appeal is quashed. The
    respondent did not seek costs and no costs are ordered.

Grant
    Huscroft J.A.

I.V.B.
    Nordheimer J.A.

A. Harvison
    Young J.A.


